Citation Nr: 1631508	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent for Schatzki's ring with gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1996 to November 2006.

This appeal to the Board of Veterans' Appeals originates from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran offered testimony regarding his pes planus during a Travel Board hearing before the undersigned; a transcript of the hearing is of record.

In September 2012 and November 2013, the Board remanded this issue for additional development.  The November 2013 remand also remanded the claim involving a higher rating for a digestive disorder in order for the RO to issue a statement of the case.

The RO issued an SOC in November 2013 and the Veteran subsequently timely perfected his appeal for a higher rating for his digestive disorder in January 2014.  See VA 9 received February 2009.

In July 2014, the Board denied the claim for service connection for pes planus.  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The Court issued a March 2016 Memorandum Decision that vacated the July 2014 Board decision and remanded to matter for additional action consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

When the Veteran perfected his appeal for a higher rating for his digestive disorder he also requested a videoconference hearing in this matter.  Unfortunately, the videoconference hearing that was held in November 2014 was inaudible due to a malfunction of the recording equipment, so it could not be transcribed.  December 2014 correspondence offered the Veteran another hearing, which he accepted.  Thus, the matter must be remanded to schedule a hearing.  38 C.F.R. §§ 20.700.

Regarding pes planus, the Court found the Board did not satisfy its duty to assist the Veteran.  The November 2012 examination and its December 2013 addendum opinion were deemed inadequate.  Essentially, the December 2013 supplemental opinion did not substantially comply with the Board's November 2013 remand directives.  Thus, the Board must remand the matter for further action consistent with the Court decision.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any ongoing VA treatment records for pes planus since November 2014.

2.  Arrange for a VA examination to determine the likely etiology of the Veteran's bilateral pes planus.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) Based on the Veteran's history, examination, and lay evidence of record, the clinician must opine on whether it is at least a likely as not (50 percent probability or greater) that the Veteran's current bilateral pes planus had its onset in service or is otherwise etiologically related to his active service, to include foot pain that he reports having had in service.

b) In rendering this opinion, the clinician is advised that he or she must accept the Veteran's statements that he had bilateral foot pain in service even though there is no contemporaneous treatment record noting foot problems.  The Veteran's statements as to experiencing foot pain in service have already been found credible.

c) An adequate explanation of the rationale supporting the opinion is needed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a videoconference hearing on the issue of an initial rating in excess of 10 percent for Schatzki's ring with GERD and hiatal hernia before a Veterans Law Judge at the RO. The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

4.  After all of the above development is completed, issue a supplemental statement of the case to the Veteran and his representative addressing the service connection matter on appeal.  After allowing an appropriate time to respond, the case should to be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)

